Citation Nr: 1117548	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-28 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left knee injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service from February 1981 to May 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) which increased the rating for the Veteran's left knee disability from the 10 percent rating which had been assigned to 20 percent.  [A December 2006 rating decision assigned a temporary total (100%) convalescent rating effective from September 7, 2006 through October 2006.  Accordingly, that period of time is not for consideration.  Notably, the Veteran has not expressed disagreement with the December 2006 rating decision.]  This matter was before the Board in February 2009, when it was remanded for additional development.  

The Board's February 2009 remand referred to the RO the matter of the rating for the Veteran's right knee disability.  The record does not reflect that action in this matter has been completed.  It is again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.  


REMAND

In the Board's February 2009 Remand it was noted that the Veteran underwent left knee surgery during the pendency of this claim/appeal (in 2006), and that "[r]ecords of treatment, evaluations, [and] surgical consultation leading up to the surgery and complete records of follow-up care [were] not associated with the claims file."  The Remand instructions included that all such records were to be secured.  In response to the RO's request for clarifying information and releases, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for records from the surgeon who performed the September 2006 surgery.  He also re-submitted duplicate copies of the operative report and other private treatment records, including an August 2006 report from a referring provider noting a diagnosis of "left knee meniscal r/o ACL," that the Veteran was having surgery in September 2006, and that he was to be under that provider's care for four weeks.  The record does not reflect any attempt to secure records from the referring provider, and complete records of evaluations and treatment leading up to the 2006 surgery and in follow-up to the surgery are not associated with the record.  

In addition, it is unclear from the record whether or not the Veteran has continued to receive treatment for his left knee since 2006 (the record does not reflect a response to a request for identifying information).  Notably, he has submitted U.S. Postal Service Absence Analysis records, with days of absence purportedly due to left knee disability high-lighted.  With the exception of a period that appears to correspond to his 2006 surgery, the reasons for the absences are not otherwise shown in the record.  [In that regard, the Board observes that while some high-lighted days are identified as unscheduled sick leave (for unspecified disability), others are identified as dependent care sick days, leave without pay (vs. sick leave without pay), annual leave, etc.]  Notably, he has not identified medical providers seen on the sick leave days.  

In short, the record pertaining to the status of the disability at issue during the pendency of this appeal is woefully incomplete.  There are obviously outstanding pertinent records that are clearly necessary for an informed determination on the matter at hand.  Nevertheless, the December 2009 supplemental statement of the case (SSOC) readjudicated the matter on the merits (rather than applying the provisions of 38 C.F.R. § 3.158(a)).  Submission of critical records sought is not a discretionary matter. 

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for evidence) requested in connection with a claim for increase is not furnished within one year of the request, the claim is to be considered abandoned.  

Accordingly, the case is REMANDED for the following action:
1. The Veteran should be asked to submit the following: 

(a) A chronological listing of each and every provider he has seen for evaluation/treatment of his left knee disability since June 2006, to specifically include: (i) The provider/referring physician he initially saw in 2006 regarding the increased pathology that ultimately required the 2006 surgical procedure; (ii) Any orthopedists he saw prior to the 2006 surgery; (iii) The 2006 procedure surgeon; (iv) The providers of his post-operative/follow-up care (and any rehabilitation); (v) The providers of any (and all) treatment he has received for his left knee since 2006 (if he has not received any professional care, he must so state); (vi) The occasions of any VA evaluation or treatment for the left knee he has received since 2006; (vii) Any providers who saw him on his days of absence from work alleged to have been due to the left knee disability.  

(b) Releases for: (i) The complete clinical records of consultation, evaluation and/or treatment from each private provider listed above, and (ii) Records from the U.S. Postal Service pertaining to his absences from work from June 2006 to the present.  

The Veteran must be afforded the one year period afforded by regulation for submission of the identifying information and releases.  He must be advised that the information and releases sought are critical for a proper processing of his claim, and that if he does not respond fully, his claim will be processed under 38 C.F.R. § 3.158(a).  If he does not provide all information and releases sought, his claim must be processed under 38 C.F.R. § 3.158(a).

2. RO should secure for association with the claims file:

(a) Updated (to the present) copies of the complete clinical records of all VA treatment and evaluations the Veteran has received, if any, for his left knee disability since August 2005. 

(b) The complete clinical records from all private providers (for whose records the Veteran provides releases) identified in the Veteran's chronological listing sought above, specifically including records of all consultations, evaluations, treatment the Veteran received for his left knee in 2006 prior to the surgery, complete records from the 2006 surgeon, and records from all providers of left knee care the Veteran received in follow-up to the 2006 surgery.   

(c) Any records the U.S. Postal Service may have detailing the reasons for the Veteran's absences from work for that organization during the period from January 2006 to the present, to include copies of any justifications/supporting statements from private providers he may have submitted.  If no further information is available, the Postal Service should be asked to so specify.   

If any source identified (and for which the Veteran provides releases does not respond to the RO's request for the records sought (or provides an incomplete response)), the RO should follow-up, to include advising the Veteran of the non-response/inadequate response, and reminding him that ultimately it is his responsibility to ensure that private records sought are secured.  

3.  The RO should arrange for any further development indicated (by the results of that sought above), then readjudicate this claim (applying 38 C.F.R. § 3.158(a), if indicated).  If it remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

